Citation Nr: 1743329	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-00 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability of pancreas and gall bladder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for lupus.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to frostbite residuals of the right foot.

4.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to frostbite residuals of the left foot.

5.  Entitlement to an effective date prior to April 25, 2008, for the grant of 50 percent for pelvic inflammatory disease.

6.  Entitlement to an effective date prior to January 28, 2009, for the grant of 70 percent for depressive disorder.

7.  Entitlement to an effective date prior to September 2, 2011, for the grant of a separate 10 percent rating for surgical scar associated with colitis, status post small bowel resection.

8.  Entitlement to an effective date prior to August 25, 2008, for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.

9.  Entitlement to a rating in excess of 30 percent for chronic tension headaches.


REPRESENTATION

The Veteran is represented by:  Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to July 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009, December 2009, and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to service connection for disability of the pancreas and gall bladder was before the Board in January 2015, at which time it was remanded for additional development.  After the issuance of a December 2016 supplemental statement of the case, the appeal was remitted to the Board for further appellate review.

In the January 2015 decision, the Board granted an increase to 50 percent for the Veteran's pelvic inflammatory disease; an increase to 70 percent for depressive disorder; and a separate 10 percent rating for a surgical scar associated with colitis, status post small bowel resection.  

In August 2015, the RO issued a rating decision effectuating the Board's January 2015 decision.  Therein, the RO assigned an effective date of April 25, 2008 to the 50 percent rating for pelvic inflammatory disease; an effective date of January 28, 2009 to the 70 percent rating for depressive disorder; and an effective date of September 2, 2011 to the separate 10 percent rating for the surgical scar associated with colitis, status post small bowel resection.  In the August 2015 rating decision, the RO also granted an effective date of April 25, 2008, for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.  The Veteran perfected an appeal of the August 2015 rating decision.

The RO accepted an October 2016 notice of disagreement to the August 2015 rating decision as disagreement with the separate 10 percent rating assigned to her surgical scar associated with colitis, status post small bowel resection.  As such, this issue was considered and denied by the RO in a May 2017 statement of the case before the Veteran perfected an appeal to the Board.  However, in the January 2015 decision, the Board assigned the 10 percent rating to the Veteran's surgical scar associated with colitis, status post small bowel resection.  If the Veteran disagreed with that rating, the proper appeal should have been submitted to the U.S. Court of Appeals for Veterans Claims.  In the August 2015 rating decision, the RO simply reiterated the Board's determination as to the warranted rating.  The only issue decided by the RO in the August 2015 rating decision was the effective date for the 10 percent rating for the Veteran's surgical scar associated with colitis, status post small bowel resection.  Consequently, the Board will only address the merits of the effective date issue herein.

Moreover, in the August 2015 rating decision, the AOJ assigned effective dates to the increased ratings granted by the Board in the January 2015 decision.  The AOJ did not assign ratings.  Given that the Veteran perfected an appeal of the August 2015 rating decision (without any specifics as to the nature of her disagreement), the only issues for consideration on the merits herein concern the effective dates assigned by the AOJ in the August 2015 rating decision.

The issues of entitlement to service connection for disability of pancreas and gall bladder, lupus, and right and left lower extremity peripheral neuropathy, as well as entitlement to an effective date prior to August 25, 2008, for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 3, will be addressed in the remand portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for lupus was denied in a September 2000 rating decision due to no current diagnosis.  This claim was reconsidered, but denied by the RO in a September 2002 rating decision.  Although the Veteran received notice of the September 2002 rating decision and notice of her appellate rights, she did not perfect an appeal.

2.  Since the September 2002 rating decision, VA has received evidence of a current diagnosis of lupus.

3.  VA received the Veteran's claim of entitlement to an increased rating for pelvic inflammatory disease on August 25, 2008.

4.  VA received the Veteran's claim of entitlement to an increased rating for depressive disorder on January 28, 2009.

5.  The Veteran's surgical scar associated with her colitis, status post small bowel resection, was first determined to be painful or unstable on September 2, 2011, and was not otherwise compensable prior to that date.

6.  The Veteran's migraine headaches are not productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  Evidence received to reopen the claim of entitlement to service connection for lupus is new and material and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  An effective date prior to August 25, 2008 for the award of a 50 percent rating for pelvic inflammatory disease is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).

4.  An effective date prior to January 28, 2009 for the award of a 70 percent rating for depressive disorder is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).

5.  An effective date prior to September 2, 2011 for the grant of a separate 10 percent rating for a surgical scar associated with colitis, status post small bowel resection, is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).

6.  The criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to her claims.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate her claims.  The Board is also unaware of any such evidence.

 Accordingly, the Board will address the merits of the Veteran's claims.

Lupus

The Veteran's original claim of entitlement to service connection for lupus was denied in September 2000 and September 2002 rating decisions because the evidence of record did not then include a current diagnosis.

The Veteran underwent a VA examination in October 2016, which demonstrated the presence of lupus.

The October 2016 VA examination is new because it was not previously considered by VA.  This evidence is material because it relates to a previously un-established fact necessary to substantiate the claim, i.e., a current diagnosis.   Taken into consideration with the Veteran's in-service testing for lupus, the Board finds that the evidence received since the September 2002 rating decision is both new and material.  Consequently, the Board finds that the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303(b) (2017); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The Board finds that additional development is required and, thus, the claim will be addressed in the remand portion of the decision below.

Effective Dates for Pelvic Inflammatory Disease and Depressive Disorder

For the sake of clarity, the Board finds that a brief recitation of the adjudicative history is helpful.  VA received the Veteran's claim of entitlement to an increased rating for pelvic inflammatory disease on April 25, 2008, and her claim of entitlement to an increased rating for depressive disorder on January 28, 2009.  

These claims were addressed in January 2009 and August 2009 rating decisions.  Thereafter, the Veteran perfected appeals to the Board.  In January 2015, the Board issued a decision wherein it granted a 50 percent rating for the Veteran's pelvic inflammatory disease and a 70 percent for her depressive disorder.  The AOJ issued an August 2015 rating decision effectuating the Board's January 2015 grants.  Therein, the AOJ assigned an effective date of April 25, 2008 for the 50 percent rating for the Veteran's pelvic inflammatory disease and an effective date of January 28, 2009 for the 70 percent rating for her depressive disorder.  The Veteran perfected an appeal of the August 2015 rating decision.

The statutes and regulations governing the assignment of effective dates require VA to assign one of two dates with respect to increased rating claims: the date of the claim or the date entitlement arose, whichever is later.  Specifically, in regard to disability compensation, the regulations provide for an effective date as early as the date it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, it is date the claim was received by VA.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).

The Veteran has not provided any evidence or argument in support of her claims of entitlement to earlier effective dates.  Prior to the submission of her underlying claims, the evidence of record did not otherwise include documentation, communication, or action indicating that the Veteran intended to apply for increased ratings.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (holding that the presumption of regularity doctrine allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary).  Further, the Veteran has not asserted, and the evidence does not otherwise support finding, that it was factually ascertainable that her pelvic inflammatory disease or depressive disorder worsened within one year prior to the dates of her claims.

The date of the Veteran's claim of entitlement to an increased rating for pelvic inflammatory disease is April 25, 2008, and the date of claim of entitlement to an increased rating for depressive disorder is January 28, 2009.  As such, the earliest effective dates assignable have already been assigned, respectively, and, thus, the Veteran's claims must be denied.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for earlier effective dates, the doctrine is not for application.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-6 (1990). 

Effective Date for Grant of Separate 10 Percent Rating for Surgical Scar Associated with Colitis, Status Post Small Bowel Resection

In the January 2015 decision, the Board denied the Veteran's claim of entitlement to a rating in excess of 30 percent for colitis, status post small bowel resection, as 30 percent is the maximum schedular rating available.  Prior to the January 2015 decision, the surgical scar associated with the Veteran's colitis, status post small bowel resection, was considered as a noncompensable aspect of that 30 percent rating.  In the January 2015 decision, the Board determined that a separate 10 percent rating was warranted for the surgical scar, finding that it was painful and/or unstable.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, and 7804 (2017).   These findings were predicated on the results of a September 2, 2011 VA examination.

Subsequent to the January 2015 Board decision, the AOJ issued an August 2015 rating decision wherein it effectuated the grant of the separate 10 percent rating for the Veteran's surgical scar.  In assigning the effective date for this rating, the AOJ reviewed the clinical findings from the September 2, 2011 VA examination, which showed that the Veteran's surgical scar was painful or unstable.  

Although the Veteran perfected an appeal of the August 2015 rating decision as to the effective date assigned to the separate 10 percent for the surgical scar, she has not advanced any evidence or argument as why she is entitled to an effective date prior to September 2, 2011.

The Veteran did not submit a claim that specifically requested a separate, compensable rating for the surgical scar.  This issue arose as an aspect of her claim of entitlement to an increased rating for colitis, status post small bowel resection.  For increased rating claims, VA is required to assign an effective date corresponding to the date of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  Here, the Veteran's date of claim is the date VA received her claim of entitlement to an increased rating for colitis, status post bowel resection, which is May 27, 2008.  The Board must now ascertain when entitlement arose to see which is later.

The Board finds that the September 2, 2011 VA examination is the first evidence of record demonstrating that the Veteran's surgical scar was painful or unstable.  Again, the Veteran has not submitted any assertions to the contrary and has not identified any evidence demonstrating that her surgical scar was compensable prior to September 2, 2011.   As such, the Board finds that an effective date prior to September 2, 2011, for the grant of a separate 10 percent rating for a surgical scar is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an earlier effective date, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54-56.

Migraine Headaches

Throughout the pendency of this appeal, the Veteran's service-connected migraine headaches have been assigned a 30 percent rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Rating Schedule provides for a 30 percent rating for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months, and a maximum 50 percent rating for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In April 2015, the Veteran underwent a VA examination to assess the severity of her service-connected migraine headaches.  The Veteran reported that she was unable to take "traditional pain killers" due to bowel problems.  She described her pain as throbbing or pulsating, and was located in her right and left temporal regions, which was worse with physical activity.  When she experienced a migraine headache, she also endorsed nausea, sensitivity to light and sound, and changes in vision.  The Veteran stated that each episode lasted between one and two days, and that she experienced characteristic prostrating attacks once every month.  During the examination, the Veteran described her post-service employment history, which was as follows:

After military discharge she worked for DELEEN Technologies as a technical training specialist until January 2001.  She went into the hospital for a hysterectomy and had a bowel shut down.  She had a prolonged hospitalization and lost the job at Deleen.  She next worked for the State of Florida as a Veteran's Outreach Counselor and then got a local Veteran Employment Representative.  She also worked as PC support at Sheridan technical center in Hollywood, FL. She left that in 9/2005.  She was next a field examiner/investigator for the Department of Veteran's Affairs.

Ultimately, the examiner determined that she does not experience very prostrating and prolonged attacks of migraine pain that were productive of severe economic inadaptability.  

In October 2016, the Veteran underwent another VA examination to ascertain the severity of her service-connected migraine headaches.  The Veteran again reported that she was limited to over-the-counter medication due to gastrointestinal issues.  She endorsed two headaches per week, with bilateral frontal pain that radiated to her neck.  Further, she stated that she experienced constant head pain, pulsating or throbbing pain, and pain on both sides of her head.  She again endorsed sensitivity to light and changes in vision, stated that her episodes of pain lasted less than one day.  The examiner indicated that the Veteran did not experience characteristic prostrating attacks of migraine pain.  The examiner found no other signs or symptoms associated with the Veteran's migraine headaches.  At the time of this examination, the Veteran stated that she was not employed.  When the Veteran was working, she reported that she would leave once per month due to migraine headaches.

By seeking a rating in excess of 30 percent, the Veteran is effectively asserting that her service-connected migraine headaches are productive symptoms that at least more nearly approximate the criteria for the maximum 50 percent rating.  38 C.F.R. § 4.7 (2017).  She has not, however, provided any specific evidence or argument in support of her contention.

The April 2015 VA examiner specifically determined that the Veteran did not experience very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Moreover, the October 2016 VA examiner determined that the Veteran did not experience any characteristic prostrating attacks of migraine pain.

The Board finds that the results of the April 2015 and October 2016 VA examinations are the most probative evidence of record.  This is so because the VA examiners' findings result from clinical evaluations and interviews with the Veteran.  As such, the Veteran reported symptoms and the clinical results contradict the Veteran's assertions.  Consequently, the Board finds that the Veteran's service-connected migraine headaches do not at least more nearly approximate the very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.  As such, the Board finds that the maximum 50 percent rating is not warranted for any distinct period during the pendency of this appeal.


ORDER

New and material evidence, having been received, the claim of entitlement to service connection for lupus is reopened.

An effective date prior to April 25, 2008, for the grant of 50 percent for pelvic inflammatory disease, is denied.

An effective date prior to January 28, 2009, for the grant of 70 percent for depressive disorder, is denied.

An effective date prior to September 2, 2011 for the grant of a separate 10 percent rating for a surgical scar associated with colitis, status post bowel resection, is denied.

A rating in excess of 30 percent for migraine headaches is denied.


REMAND

Pancreas/Gall Bladder

In January 2015, the Board remanded this claim in order to obtain etiological opinions from a VA examiner regarding the Veteran's claimed pancreas/gall bladder disability.  In September 2016, the Veteran underwent the requested VA examination.  The examiner ultimately rendered incomplete opinions, without enough specificity to be probative in this matter.  For example, the examiner rendered an opinion that the Veteran's claimed disability was secondary to a service-connected disability, but failed to identify which service-connected disability and failed to provide an underlying rationale.  As such, the Board finds that a remand is required in order to obtain a supplemental opinion.

Lupus

The Veteran was provided a VA examination in October 2016 with respect to her lupus.  The VA examiner erroneously considered the Veteran's lupus to be a service-connected disability and, thus, limited the scope of the evaluation to the severity thereof.  Consequently, the Board finds that a remand is required in order to ascertain if the Veteran's lupus is etiologically related to her active duty.

Right and Left Lower Extremity Peripheral Neuropathy

The Board finds that a remand is warranted order to provide the Veteran a VA examination pursuant to these claims, specifically in order to ascertain the etiological relationship of these disabilities to her service-connected frost bite injury residuals.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Effective Date for the Grant of Eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35

This issue is inextricably intertwined with the other issues being remanded herein.  As such a remand is warranted for contemporaneous consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain a supplemental opinion from the VA examiner who conducted the September 2016 examination concerning the Veteran's pancreas and gall bladder disability or an appropriate substitute.  The Veteran's electronic claims file must be provided to the examiner for review.  If a new examination is deemed necessary to respond to the question presented, such should be accomplished. After a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any present pancreas and/or gall bladder disability was:

(a)  incurred or due to the Veteran's active duty; 
(b) caused by a service-connected disability: OR
(c) aggravated by a service-connected disability.

If the examiner provides a positive opinion for either (b) or (c), the examiner must clearly identify the service-connected disability that caused or aggravated the Veteran's pancreas and gall bladder disability.  The examiner must provide a complete rationale for any opinions expressed.

2.  The AOJ must provide the Veteran with a VA examination concerning her lupus.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that her lupus was incurred in or due to her active duty.  In so doing, the examiner must specifically consider and discuss the service treatment records pertaining to in-service testing for lupus.  All rendered opinions must be accompanied by a thorough rationale.

3.  The AOJ must provide the Veteran with a VA examination concerning her right and left lower extremity peripheral neuropathy.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that right and/or left lower extremity peripheral neuropathy was:

(a)  incurred in or due to her active duty;
(b) due to a service-connected disability; OR
(c) aggravated by a service-connected disability

With respect to (b) and (c), the examiner must specifically consider and discuss the Veteran's right and left foot cold injuries and cold injury residuals.  All rendered opinions must be accompanied by a thorough rationale.

4.  The AOJ must notify the Veteran that it is her responsibility to report for any examination scheduled and to cooperate in the development of her claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2017).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


